Appeal from an order of the Supreme Court at Special Term, entered June 27, 1950, in New York County, which granted a motion by respondent for a dismissal of the petition to fix fair and reasonable rent.

Per Curiam.

Where a landlord and tenant have, in accordance with the provisions of the emergency rent statute, entered into an agreement embodied in a lease fixing the amount of the fair and reasonable rent in excess of the emergency rent and such agreement and lease have by their terms expired, the landlord may institute a proceeding by petition in the Supreme Court for fixing the amount of the fair and reasonable rent without being required to set forth any substantial change in conditions.
The petition in the instant ease contained all of the necessary allegations iii a proceeding to fix the fair and reasonable rent of premises occupied- by the tenant which would exceed in amount the emergency rent. The petition also alleged the making of an agreement by the landlord and the tenant fixing the amount of the reasonable rent, but did not allege the termination of that agree*1033ment. For that reason only the petition was properly dismissed with leave to amend. Order affirmed, with $20 costs and disbursements to respondent. Settle order.
Peek, P. J., Glennon, Callahan, Van Voorhis and Shientag, JJ., concur. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Settle order on notice.